Citation Nr: 0938251	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a left ankle 
disability, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a right ankle 
disability, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability of the 
feet, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability of the 
left hand, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability of the 
right hand, including as due to an undiagnosed illness.

7.  Entitlement to service connection for a disability of the 
arms and legs, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963, and from December 1990 to May 1991, with 
service in Southwest Asia during the Persian Gulf War.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues of entitlement to service connection for 
disabilities of the back, right ankle, both feet, both hands, 
arms and legs, including as due to undiagnosed illness, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ankle complaints have been attributed to a 
known clinical diagnosis, posterior tibial tendonitis, which 
was not manifested in service and is not shown to be related 
to the Veteran's service.


CONCLUSION OF LAW

Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice with respect to the claim of entitlement to 
service connection for a left ankle disability was sent in 
October 2003, June 2004, July 2004, and March 2006, and the 
claim was readjudicated in a November 2006 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, VA records, and 
private medical records, and assisted the appellant in 
obtaining evidence.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

The Veteran was not provided an examination with opinion as 
to the claim for service connection for a left ankle 
disability.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no medical evidence of a left ankle disability 
during service and no indication that the current condition, 
diagnosed as posterior tibial tendonitis, may be associated 
with service or with another service-connected.  For these 
reasons, VA is not required to provide an examination or 
obtain an opinion as to this issue.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Service Connection- Left Ankle

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection. 38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi- 
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The service treatment records do not show any complaints or 
treatments related to the Veteran's left ankle.  The June 
1992 VA examination noted normal lower extremities and 
musculoskeletal examinations.

A VA orthopedic examination in May 1996 noted normal ranges 
of motion of the left ankle.  In August 2003, the Veteran 
reported pain in his left ankle and foot.  X-ray of the left 
ankle in August 2003 showed no acute fracture or other bony 
abnormality.  

A September 2003 treatment record noted the Veteran reported 
left ankle pain "since March."  Examination showed no 
tenderness or swelling.  The subtalar joint was stiff, but 
planter flexion was good; dorsiflexion was slightly limited.  
In October 2003, the Veteran was very tender along the course 
of the posterior tibial tendon as it passed the medial 
malleolus.  The diagnosis was left posterior tibial 
tendonitis.

The record does not show that the Veteran had a chronic left 
ankle disability during service.  Posterior tibial tendonitis 
was diagnosed in October 2003, more than a decade after the 
Veteran's separation from his final period of active duty.

As posterior tibial tendonitis is a known clinical diagnostic 
entity, it does not fall within the purview of the 
presumptive provisions for undiagnosed illnesses.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  With the 
preponderance of the evidence against a finding that a left 
ankle disability became manifest in service or that there is 
a nexus between such disability and service, service 
connection for a left ankle disability, including posterior 
tibial tendonitis, is not warranted.  The preponderance of 
the evidence is against the Veteran's claim; the benefit of 
the doubt doctrine does not apply; and the claim must be 
denied.


ORDER

Service connection for a left ankle disability, including as 
due to an undiagnosed illness, is denied.


REMAND

The Veteran contends that service connection for disabilities 
of the back, right ankle, both feet, both hands, arms and 
legs is warranted on the basis of his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

The record shows various complaints of migratory pain in the 
joints of his arms and legs in 1988, prior to his Gulf War 
service.  There are also records of various muscle and joint 
complaints beginning in the mid-1990s, after his period of 
Persian Gulf service.  The record contains findings of right 
ulnar neuropathy in September 1992 and ankylosing spondylitis 
in May 1996.  The Veteran has continued to report various 
joint and muscle complaints in recent years, and he has not 
been provided with a VA examination to assess his current 
complaints and their possible relationship to his periods of 
service.


VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to identify all current 
disability underlying the Veteran's 
complaints, (including of pain, weakness, 
and numbness) of disabilities of the back, 
right ankle, both feet, both hands, arms 
and legs; and to determine the nature and 
etiology of any disability, including 
undiagnosed illness.

The examiner should indicate whether there 
are objective indications of a qualifying 
chronic disability manifested by fatigue, 
persistent headaches, muscle and joint 
pain, neurological symptoms, cognitive 
dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory 
symptoms (other than sinusitis), 
gastrointestinal symptoms, cardiovascular 
symptoms, and skin rashes; or whether such 
objective indications may be attributed to 
any other known diagnosis.

For any such manifestations attributed to 
a known diagnosis, the examiner should 
indicate whether it at least as likely as 
not (a 50 percent probability or greater) 
that the diagnosed illness had its onset 
in service or is otherwise related to a 
disease or injury in service-specifically, 
to include exposure to heavy atmospheric 
smoke generated as a result of numerous 
oil well fires in Southwest Asia.

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran.

2.  Then, AMC/RO should readjudicate the 
claim on appeal for service connection for 
disabilities of the back, right ankle, 
both feet, both hands, arms and legs-to 
include each as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  If 
the benefits sought remain denied, the 
AMC/RO must furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


